Case 5:20-cv-00227-JSM-PRL Document 36-1 Filed 04/06/21 Page 1 of 5 PagelD 147

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION
CASE NO. 5:20-cv-227-JSM-PRL
DAVID POSCHMANN,

Plaintiff,
Vv.

UNIFIED ENTERPRISES, LLC

Defendant.
/

AFFIDAVIT OF ATTORNEY’S FEES
1, DREW M. LEVITT, having been first duly sworn, deposes and states:
1, My name is Drew M. Levitt.
2, The facts stated in this affidavit are within my personal knowledge and are true

and correct. I have reviewed the applicable time records and supporting data in preparing this

affidavit.
3, Iam co-counsel for the Plaintiff, David Poschmann, in this action.
4, lam, and have been, licensed to practice law in New York since February, 1986

and in Florida since 1988. I am licensed to practice in all United States District Courts of the
State of Florida, the United States District Court for the Southern District of New York, the
United States District Court for the Northern District of California, and the United States Court
of Appeals for the Eleventh Circuit.

5. | have been attorney of record and have actively participated as lead counsel in

approximately 674 actions in the United States District Courts of the State of Florida, including
Case 5:20-cv-00227-JSM-PRL Document 36-1 Filed 04/06/21 Page 2 of 5 PagelD 148

approximately 64] matters, representing plaintiffs and defendants, arising under Title II] of the
Americans With Disabilities Act.!

6. { have spent a total of 5.6 hours working on Plaintiff's Motion to Compel
Production of Documents, for Rule 34 Inspection of Premises and for Attorneys’ Fees and
Sanctions Against Defendant (DE 27) as stated in the Statement for Legal Services, attached
hereto as Exhibit A.

7. The hourly fee regularly charged by this office for my time is $400.00 or greater
for litigation matters.

8. The fees I charge are those customarily charged in the Southern District of Florida
for the same or similar services by an attorney with my experience, reputation, and ability.

9, Although, on several occasions, Plaintiff, with the undersigned and Lee D. Sarkin
as his counsel, has been awarded $400.00 per hour or more for said counsel’s time in ADA

actions in the Southern District of Florida, Plaintiff seeks $350.00 per hour in this action.”

 

1 This excludes matters handled outside of the State of Florida during my employment, from 1985 through 1988, as
an attorney in the District Counsel's Office of the Internal Revenue Service, where | regularly appeared in Federal
Court and handled a large cascload of litigation matters.

2 In Soriano v. C & N Management, Inc. et al, Case No. 8:16-cv-1351-T-30AEP, 2017 U.S. Dist. LEXIS 76259 at
*2, 2017 WL 2215674 (M.D. Fla. May 19, 2017) Judge Moody awarded plaintiff, in an ADA action, $350 per hour
for plaintiff's counsel’s time (a solo practitioner admitted to the Florida Bar in 1995). See also, Bell v. Mallin, et al.,
Case No. 8:17-cv-2001-T-274AS, 2019 U.S. Dist. LEXIS 32341 at * 2, 2019 WL 969815 (MLD. Fla. February 28,
2019) (concluding that $350 per hour is reasonable for an attorney with over twenty-five years of experience
considering the prevailing market rate in Tampa for ADA litigators with comparable experience and skill).

2
Case 5:20-cv-00227-JSM-PRL Document 36-1 Filed 04/06/21 Page 3 of 5 PagelD 149

FURTHER AFFIANT SAYETH NOT,

 

ORE SW M. LEVIT
Sworn to and subscribed before me this 6th day of April, 2021 by Drew M. Levitt, who is

personally known to me.

  
 
 

 

Lo XE Le Le - En Noe
NOTARY PUBLIC
LEE D. SARKIN escent rasae:

 
  

"MY COMMISSION # GG 198014
EXPIRES: July §,2022
"Banded Ths oan Puc Undorurtrs | “

 
  
Case 5:20-cv-00227-JSM-PRL Document 36-1 Filed 04/06/21 Page 4 of 5 PagelD 150

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

CASE NO. 5:20-cvy-227-ISM-PRL

DAVID POSCHMANN,

Plaintiff,

UNIPIED ENTERPRISES, LLC

Defendant.

 

STATEMENT FOR LEGAL SERVICES

RE: PLAINTIFE’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS, FOR
RULE 34 INSPECTION OF PREMISES, AND FOR ATTORNEYS’ FEES AND
SANCTIONS AGAINTS DEFENDANT (DE 26)

DML! 3/1/21

DML 3/2/21

DML 3/3/21

DML 3/4/21

DML 3/5/21

DML 3/8/21

Tel. call and voicemail for Mr. Homich to confer re no response
to discovery and potential motion; draft and send email to
Mr, Homich 2

Tel. call and voicemail for Mr. Homich re discovery motion
seeking conferral; draft and send email re discovery motion
and lack of response 2

Check Local Rules re current discovery motion requirements;
legal research re motions to compel and entitlement
to fees and sanctions 5

Draft and file Plaintiff's Motion to Compel Production of

Documents, For Rule 34 Inspection of Premises, and For

Attoreys’ Fees and Sanctions Against Defendant, including
memorandum of law 2.0

Draft and send email to Mr. Homich seeking conferral on
discovery motion per Local Rule 3.01(g)

fom

Tel. call and voicemail for Mr. Homich re discovery motion
per local rule wl

 

1 DML refers to Drew M., Levitt, Esq.

#8

EXHIBIT 2 _

eae
Case 5:20-cv-00227-JSM-PRL Document 36-1 Filed 04/06/21 Page 5 of 5 PagelD 151

DML

DML

DML

DML

DML

DML

DML

DML

3/9/21

3/10/21

3/22/21

3/26/21

3/26/21

3/27/24

3/27/21

4/6/21

Tel. call and voicemail for Mr. Homich re discovery motion;
review email from Mr. Homich; draft and send responsive

email to Mr. Homich seeking time for conferral on discovery 4
Draft and send email to Mr. Homich re discovery motion

per local rule; draft and file Local Rule 3.01(g)(3) supplement

to motion to compel 1.2
Review Court’s show cause order re motion to compel wl
Review Defendant’s “Response to Order” wl
Draft and send email to Mr. Homich re misstatement in

Response to order; review Amended Response to Order 3
Review Defendant’s Response to Rule 34 Request; review
Detendant’s response to Request for Production 2
Review email from J. Homich re discovery wl
Review Court’s Order on motion to compel 7
Total Hours: 5.6
Total Fees: $1,960.00
